UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2013 Commission File Number: 001-34677 SCORPIO TANKERS INC. (Translation of registrant's name into English) 9, Boulevard Charles III, Monaco 98000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F R Form 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): £. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this report on Form 6-K as Exhibit 99.1 is a press release dated July 31, 2013 of Scorpio Tankers Inc. (the "Company") announcing the pricing of the Company's public offering of 20 million shares of common stock. The information contained in this Report on Form 6-K is hereby incorporated by reference into the Company's registration statement on Form F-3 (File no. 333-186815) that was filed with the U.S. Securities and Exchange Commission effective February 25, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SCORPIO TANKERS INC. (registrant) Dated: July 31, 2013 By: /s/ Brian Lee Brian Lee Chief Financial Officer EXHIBIT 99.1 Scorpio Tankers Inc. Announces Pricing of Public Offering of 20 Million Shares of Common Stock MONACO—July 31, 2013 - Scorpio Tankers Inc. (NYSE: STNG) (the "Company" or "Scorpio Tankers") announced today that it has priced its previously announced underwritten public offering of 20 million shares of its common stock at $9.50 per share.The offering is expected to close on August 5, 2013.UBS Securities LLC is acting as sole book-running manager in the offering, RS Platou Markets AS is acting as joint lead manager and Global Hunter Securities, LLC is acting as co-manager.The Company has also granted the underwriters a 30-day option to purchase up to 3 million additional shares of common stock to cover over-allotments.The net proceeds of this offering are expected to be used for product tanker vessel and LPG carrier acquisitions, working capital and other general corporate purposes. The Company's common shares trade on the New York Stock Exchange under the symbol "STNG." This press release shall not constitute an offer to sell or the solicitation of an offer to buy these securities, nor shall there be any sale of these securities, in any state or other jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or other jurisdiction. This offering is being made only by means of a prospectus supplement and accompanying base prospectus. A final prospectus supplement related to the offering will be filed with the U.S. Securities and Exchange Commission (the "SEC") and will be available on the SEC's website located at www.sec.gov.When available, copies of the final prospectus supplement and the accompanying prospectus relating to this offering may be obtained from UBS Securities LLC, as representative of the underwriters, at 299 Park Avenue, New York, NY 10171, Attn: Prospectus Department, or by calling (888) 827-7275. The statements in this press release that are not historical facts may be forward-looking statements. These forward-looking statements involve risks and uncertainties that could cause the outcome to be materially different.
